 


109 HRES 1066 IH: Requesting the President to provide to the House of Representatives certain documents in his possession relating to United States policy toward Iran.
U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1066 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2006 
Mr. Kucinich (for himself, Mr. Paul, Mr. Abercrombie, Ms. Lee, Ms. Woolsey, Mr. DeFazio, Mr. Hinchey, Mr. Stark, Mr. Filner, Mr. Davis of Illinois, Ms. Watson, Mr. Hastings of Florida, Ms. Moore of Wisconsin, Mr. Udall of New Mexico, Mr. Farr, and Mr. Grijalva) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committees on International Relations and Select Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Requesting the President to provide to the House of Representatives certain documents in his possession relating to United States policy toward Iran. 
 
 
That the President is requested to provide to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, all documents in the possession of the President relating to— 
(1)the intelligence on Iran’s nuclear energy program and Iran’s capability to threaten the United States with nuclear weapons;  
(2)any decision to remove the ruling regime from power in Iran, by means of United States military strikes, internal or external dissident groups and individuals, and by any other means;  
(3)covert action (as defined in section 503 of the National Security Act of 1947 (50 U.S.C. 413b)) being conducted by any United States Armed Forces in Iran, and training by United States Armed Forces of any group or organization for the conduct of operations hostile to the current regime of Iran, including the Mojahedin-e Khalq (MEK) and any individuals ever associated with MEK, and the Iranian Party of Free Life in Kurdistan (PJAK) and any individuals ever associated with PJAK;  
(4)creation of a new office in the Department of Defense similar in scope, function, or mandate to the former Office of Special Plans;  
(5)“Prepare to Deploy” orders by the United States Navy to the waters near Iran; and  
(6)all National Intelligence Estimates or any other intelligence community analysis regarding the consequences of attacking Iran, including the likelihood of increased prices of gasoline and oil and the economic impact to the United States of such increased gasoline and oil prices, the likelihood of increased attacks on United States troops in Iraq, and the growth of anti-American sentiment in the Islamic world. 
 
